Case 1:19-cr-00291-LAP Document 250 Filed 05/03/21 Page 1 of1

LISA SCOLARI
Attorney at Law
20 Vesey Street, Suite 400
New York, New York 10007
Iscolarilaw@earthlink.net
TEL 212-227-8899 FAX 212-964-2926

May 3, 2021
Hon. Loretta A. Preska
United States District Court

500 Pearl Street
New York, N.Y. 10007
via ECF
Re: United States v. Gbenga Oyeneyin,
19 Cr. 291 (LAP)
Your Honor

I write to request a temporary lifting of my client Gbenga Oyeneyin’s travel restrictions
so that he can travel to Dickinson, North Dakota to attend his sister’s college graduation
celebration. Mr, Oyeneyin is his sister’s only family member in the U.S. Their parents are in
Nigeria and unable to travel to the celebration due to the covid-19 pandemic.

If the Court permits, Mr. Oyeneyin will leave his home in Florida and fly to N.D. on May
13, 2021 for the two day event and return to Florida on May 16, 2021. He will also provide ali of
the details of his travel and location of his stay to his pretrial officer. Neither Mr. Oyeneyin’s
Florida pretrial officer Jorge Ferdinandy nor the government, by Rebecca Dell, Esq., has an
objection to this request.

Respectfully,
Lisa Scolari
SO ORDERED;

HON. LORETTA PRESKA

s/u/2|

 

 

 
